

EXHIBIT 10.24


RENT REVIEW MEMORANDUM

Nelson Blakewell


The Landlord:   Scottish Widows Unit Funds Limited


The Tenant:     Matthew Clark Brands Limited
 
Date:        20th August 2003




By this memorandum the Landlord and the Tenant desire to record the fact that
the rent payable under the Lease, brief particulars of which appear below, has
been reviewed in accordance with the provisions contained therein and is ONE
MILLION SEVEN HUNDRED & NINETY SIX THOUSAND EIGHT HUNDRED AND SEVENTY FIVE
POUNDS (£1,796,875) per annum (exclusive of Value Added Tax) on and from 25
December 2002.






THE LEASE


Date
Parties
Property
Term
31 December
1997
Pontsarn Investments Ltd
(1) Matthew Clark Brands
Ltd (2) and Matthew Clark
Plc (3)
Premises situated at Plot
2000, Severnside
Distribution Park, Western
Approach, Bristol
25 years from 25
December 1997



 

 

 
/s/ J. Barrass     
Deputy Company Secretary            
  /s/ (illegible)                Signed for and on behalf of the Tenant  Signed
for and on behalf of the Landlord



                              
                           
